Joseph Liff, J.
Upon the foregoing papers it is ordered that this application for an order invalidating the petitions of the designee of the Democratic party for that party’s nomination for the office of District Attorney of Nassau County is denied.
The authorization for the designation by the party of an individual not enrolled as a member of the party must be made in accordance with the provisions of subdivision 4 of section 137 of the Election Law. Here the authorization was made by the party’s county executive committee. The certificate of authorization specifically refers to subdivision 4 of section 137, thus giving recognition to the fact that the authorization is being given to a person other than an enrolled member of the party. The by-laws of the Nassau County Democratic Committee (art. VII, § 2) provide that the authority conferred by Election Law may in an appropriate situation be exercised by a majority vote of the county executive committee. Thus the statute has been complied with and the petition is dismissed.